In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-219 CR

____________________


JOSE DOMINGO GARCIA, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 96179




MEMORANDUM OPINION

	Appellant Jose Domingo Garcia pled guilty to murder without a plea bargain
agreement.  The trial court found Garcia guilty of murder and assessed punishment at fifty
years of imprisonment.
	Garcia's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On September 20, 2007, we granted an extension of time for appellant to file a pro
se brief.  We received no response from appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.



							  _____________________________
								  STEVE McKEITHEN           
								          Chief Justice

Submitted on February 5, 2008
Opinion Delivered February 13, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.